IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs January 8, 2008

            STATE OF TENNESSEE v. JAMES LEONARD CORDER

                   Direct Appeal from the Circuit Court for Henry County
                            No. 13905   Donald E. Parish, Judge


                     No. W2007-00390-CCA-R3-CD - Filed April 11, 2008


The defendant, James Leonard Corder, was convicted of driving on a revoked license and violating
the Habitual Motor Vehicle Offender Act. The defendant was sentenced to six years in confinement.
On appeal, the defendant argues that the evidence was not sufficient to sustain his conviction. The
defendant also argues that the statute cited in the warrant for the defendant’s arrest was different
from the statute cited in the defendant’s indictment, and therefore “an error.” Following our review
of the parties’ briefs, the record, and the applicable law, we affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J.C. MCLIN , J., delivered the opinion of the court, in which DAVID G. HAYES and ALAN E. GLENN ,
JJ., joined.

Gary J. Swayne, Assistant District Public Defender, Camden, Tennessee, for the appellant, James
Leonard Corder.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General;
Hansel Jay McCadams, District Attorney General; and Jennifer A. Hedge, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

                                       I. BACKGROUND

        Officer Mike Ramos testified that he was a patrol officer in Paris, Tennessee in August of
2005 when he stopped a car driven by the defendant. Officer Ramos stopped the car because one
of the headlights was out. Officer Ramos asked the defendant for his driver’s license and proof of
insurance. The defendant informed Officer Ramos that he “was in the process of getting it back.”
After obtaining the defendant’s name and date of birth, Officer Ramos ascertained that the
defendant’s license was revoked, and he discovered that the defendant was listed as a Habitual Motor
Vehicle Offender (HMVO). Officer Ramos arrested the defendant and charged him with driving on
a revoked license and for being a HMVO.
       Officer Ramos testified on cross-examination that there were two women in the car with the
defendant. He indicated that he checked their identification, but he could not recall whether the
women had driver’s licenses. He also could not recall whether the defendant informed him that he
was driving because it was an emergency and he had to take one of the women to the hospital.

         Patricia McLean testified that she was employed by the Benton County Circuit Court Clerk’s
Office as a deputy clerk. She brought a certified copy of the order declaring the defendant a HMVO.
The order stated that the defendant was declared a HMVO on September 3, 1992. Ms. McLean
stated that since the filing of the order there were no other documents filed with the clerk’s office
which superseded or withdrew the order designating the defendant as a HMVO. Ms. McLean
testified on cross-examination that it was possible for the defendant to file a petition to remove the
HMVO designation after three years. However, she stated that it did not appear from the defendant’s
file that he had ever filed such a petition with the court.

        Based on the foregoing evidence, the jury convicted the defendant of driving with a revoked
license and violating the Habitual Motor Vehicle Offender’s Act, a Class E felony. See Tenn. Code
Ann. § 55-10-601 et seq. In addition, the jury assessed a fine of $350. The defendant was sentenced
to six years in confinement as a Range III, persistent offender.

                                           II. ANALYSIS

       As his first issue on appeal, the defendant argues that the evidence was insufficient to sustain
his conviction for driving while restricted by the Habitual Motor Vehicle Offender Act.

         Upon review, we recognize the well-established rule that once a jury finds a defendant guilty,
his or her presumption of innocence is removed and replaced with a presumption of guilt. State v.
Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Therefore, on appeal, the convicted defendant has the
burden of demonstrating to the appellate court why the evidence will not support the jury’s verdict.
State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982). To meet this burden, the defendant must establish that no “rational trier of fact” could
have found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319 (1979); see State v. Evans, 108 S.W.3d 231, 236 (Tenn. 2003); see also Tenn. R. App.
P. 13(e). The jury’s verdict, once approved by the trial judge, accredits the state’s witnesses and
resolves all conflicts in favor of the state. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). The
state is entitled to the strongest legitimate view of the evidence and all reasonable inferences which
may be drawn from that evidence. Carruthers, 35 S.W.3d at 558. Questions concerning the
credibility of the witnesses, conflicts in trial testimony, the weight and value given to the evidence,
and all factual issues raised by the evidence are resolved by the trier of fact and not this court. State
v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). We do not attempt to re-weigh or re-evaluate the
evidence. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002).




                                                   2
        We conclude that the defendant has failed to establish that no “rational trier of fact” could
have found the essential elements of the crime beyond a reasonable doubt. See Evans, 108 S.W.3d
at 236 (Tenn. 2003). The defendant argued in his brief that he was simply trying help one of the
women in his car who was unable to drive. The defendant contends that he was placed in an
emergency situation and had to drive. The record reflects that no testimony or evidence was offered
by the defendant to support his story. The only people to testify at the defendant’s trial were Patricia
McLean, the deputy court clerk, and Officer Mike Ramos. The defendant also failed to cite to the
record or to any relevant legal authority supporting his argument of an emergency exemption. Upon
review of the record, there exists ample evidence to permit jurors to conclude that the defendant
operated a motor vehicle without a valid license and as a HMVO. Therefore, the defendant’s
argument is without merit and he is not entitled to relief on this issue.

         As his second issue on appeal, the defendant argues that the statute cited in the warrant for
his arrest was different from the statute cited in the indictment against him, and therefore “an error.”
However, after stating the issue, the defendant’s brief simply states, “[t]he defendant requested that
this issue be presented on appeal. It was explained to the [d]efendant that the indictment was correct,
and resolved any problem that was in the General Sessions warrant.” No further argument, case law
or citation to the record was offered in support of the defendant’s argument. “Issues which are not
supported by argument, citation to authorities, or appropriate references to the record will be treated
as waived in this court.” Tenn. Ct. Crim. App. R. 10(b). In addition, rules of appellate procedure
require that the defendant’s brief contain argument, citations to relevant legal authority and
references to the record. See Tenn. R. App. P. 27(a)(7); see also State v. Patterson, 966 S.W.2d 435,
441 (Tenn. Crim. App. 1997). Therefore, the issue is waived.

                                          CONCLUSION

       Based on the foregoing reasons and authority, we affirm the judgment of the trial court.




                                                       ___________________________________
                                                       J.C. McLIN, JUDGE




                                                   3